Citation Nr: 0800086	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  04-14 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a brain injury, including headaches and 
blackouts.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
narcolepsy and hypersomnolence.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a left knee sprain.

4.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Hugh D. Cox, Attorney

WITNESS AT HEARINGS ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from July 1973 to July 1977.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of  March 2002 and May 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.  

The veteran testified in support of these claims at hearings 
held before a Hearing Officer at the RO in October 2001 and 
before the undersigned Veterans Law Judge in Washington, D.C. 
in August 2007.  In July 2002, the Board remanded three of 
the veteran's claims to the RO for additional action.  

Below, the Board, in part, reopens the veteran's claim of 
entitlement to service connection for residuals of a left 
knee sprain.  The Board then addresses that claim, as well as 
the claim for TDIU in the Remand section of this decision, 
below, and REMANDS those claims to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to the claims being decided.

2.  The Board last denied the veteran entitlement to service 
connection for residuals of a brain injury, including 
headaches and blackouts, in a decision dated March 2000.

3.  The Board notified the veteran of the March 2000 decision 
and of his appellate rights with regard to the decision, but 
he did not appeal the decision; he instead filed a Motion for 
Reconsideration thereof, which the Board denied in April 
2000.

4.  The evidence received since March 2000 is neither 
cumulative, nor redundant of the evidence previously of 
record, but by itself or when considered with the evidence 
previously of record, does not relate to an unestablished 
fact necessary to substantiate the claim for service 
connection for residuals of a brain injury, including 
headaches and blackouts, and does not raise a reasonable 
possibility of substantiating that claim.  

5.  The RO last denied the veteran entitlement to service 
connection for narcolepsy and hypersomnolence in a rating 
decision dated June 1990.

6.  The RO notified the veteran of the June 1990 decision and 
of his appellate rights with regard to that decision, but the 
veteran did not appeal the decision to the Board.

7.  The evidence received since June 1990 was not previously 
submitted to agency decisionmakers and is not cumulative and 
redundant, but does not bear directly and substantially upon 
the specific matter under consideration, and by itself or in 
connection with evidence previously assembled, is not so 
significant that it must be considered in order to decide 
fairly the merits of the claim of entitlement to service 
connection for narcolepsy and hypersomnolence.    

8.  The Board last denied the veteran entitlement to service 
connection for a left knee disorder in a decision dated March 
1997.

9.  The Board notified the veteran of the March 1997 decision 
and of his appellate rights with regard to that decision, but 
the veteran did not appeal the decision, or seek 
reconsideration thereof.

10.  The evidence received since March 1997 was not 
previously submitted to agency decisionmakers and is not 
cumulative and redundant, bears directly and substantially 
upon the specific matter under consideration, and by itself 
or in connection with evidence previously assembled, is so 
significant that it must be considered in order to decide 
fairly the merits of the claim of entitlement to service 
connection for a left knee disorder.
    

CONCLUSIONS OF LAW

1.  The March 2000 decision, in which the Board denied the 
veteran entitlement to service connection for residuals of a 
brain injury, including headaches and blackouts, is final.  
38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 
(2000).

2.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for residuals of 
a brain injury, including headaches and blackouts.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).

3.  The June 1990 rating decision, in which the RO denied the 
veteran entitlement to service connection for narcolepsy and 
hypersomnolence, is final.  38 U.S.C. 
§ 4005(c) (1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1989).

4.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for narcolepsy 
and hypersomnolence.  38U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2000).

5.  The March 1997 decision, in which the Board denied the 
veteran entitlement to service connection for a left knee 
disorder, is final.  38 U.S.C.A. § 7104(b) (West 1991); 38 
C.F.R. § 20.1100 (1996).

6.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for a left knee 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to the claims 
being reopened/decided such that the Board's decision to 
proceed in adjudicating these claims does not prejudice the 
veteran in the disposition thereof.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486.

On March 31, 2006, the Court held that, with regard to claims 
to reopen, VA must inform the claimant of the evidence and 
information necessary to reopen the claim and of the evidence 
and information necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  
Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  The Court 
explained that in notifying the claimant of what evidence 
would be considered new and material, VA should look at the 
basis for the denial in the prior decision and identify the 
evidence that would substantiate the element(s) of a service 
connection claim found lacking in the previous denial.  Id.

In this case, the RO provided the veteran VCAA notice on his 
claims by letters dated June 2001, August 2002, November 2003 
and September 2005, the first sent before initially deciding 
those claims in rating decisions dated March 2002 and May 
2004.  The timing of such notice reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.

The content of such notice letters, considered in conjunction 
with the content of letters VA sent to the veteran in March 
2006, July 2006 and September 2006, also reflects compliance 
with the requirements of the law as found by the Court in 
Pelegrini II, Dingess/Hartman and Kent.  In the notice 
letters, the RO acknowledged the veteran's claims, notified 
him of the evidence needed to substantiate those claims, 
identified the type of evidence that would best do so, 
informed him of the VCAA and VA's duty to assist, and 
indicated that it was developing his claims pursuant to that 
duty.  As well, the RO defined "new" and "material" evidence 
and identified the bases of the RO's last denials of the 
veteran's claims to reopen.  The RO also identified the 
evidence it had received in support of the veteran's claims 
and the evidence it was responsible for securing.  The RO 
noted that it would make reasonable efforts to assist the 
veteran in obtaining all outstanding evidence provided he 
identified the source(s) thereof.  The RO also noted that, 
ultimately, it was the veteran's responsibility to ensure 
VA's receipt of all pertinent evidence.  The RO advised the 
veteran to sign the enclosed forms authorizing the release of 
his treatment records if he wished VA to obtain such records 
on his behalf.  The RO also advised the veteran to identify 
or send directly to VA all evidence he had in his possession, 
which was pertinent to his claims.

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims.  38 U.S.C.A. § 
5103A(a), (b), (c) (West 2002).  Specifically, the RO 
endeavored to secure and associate with the claims file all 
evidence the veteran identified as being pertinent to these 
claims, including service medical records, post-service VA 
and private treatment records and information from SSA.  The 
veteran does not now claim that there is any other evidence 
to submit in support of the claims on appeal.

The RO also conducted medical inquiry in an effort to 
substantiate the veteran's claims to reopen previously denied 
claims of entitlement to service connection for  residuals of 
a brain injury, including headaches, blackouts, narcolepsy 
and hypersomnolence by affording him VA examinations.  With 
regard to the remaining two claims, however, the RO did not 
afford the veteran VA examinations.  As explained below, such 
inaction necessitates a remand of the veteran's reopened 
claim of entitlement to service connection for residuals of a 
left knee sprain before the Board decides the claim on its 
merits.  With regard to the claim for TDIU, however, a remand 
is unnecessary.  Treatment records and employment 
documentation in the claims file provide sufficient 
information to decide this claim.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. Apr. 5, 2006) (holding that 
an error, whether procedural or substantive, is prejudicial 
when the error affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect to the extent that it affects the 
essential fairness of the adjudication).  




II.  Analysis of Claims

A.	Residuals of a Brain Injury, including Headaches and 
Blackouts

The RO and the Board previously denied the veteran's claim of 
entitlement to service connection for residuals of a brain 
injury, including headaches and blackouts.  The Board last 
did so in a decision dated March 2000.  In deciding the 
claim, the Board considered: the veteran's service medical 
records; reports of VA examinations; VA outpatient treatment 
records; SSA records; written statements of the veteran and 
his representative; and the veteran's hearing testimony.  The 
Board concluded that a reopening of the veteran's claim was 
not warranted because this evidence did not demonstrate that 
the veteran had a chronic brain disorder  manifested by 
headaches and blackouts which began during, or was a result 
of an incident in, service.  The Board notified the veteran 
of the March 2000 decision and of his appellate rights with 
regard to the decision.

When the Board disallows a claim, the disallowance becomes 
final unless the Chairman determines that reconsideration is 
warranted, or another exception to finality applies.  38 
U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. § 20.1100 
(2006).  In this case, the veteran did not appeal the Board's 
decision.  Rather, he filed a Motion for Reconsideration 
thereof, which the Board denied in April 2000.
The Board's March 2000 decision is thus final.  38 U.S.C.A. § 
7104(b) (West 1991); 38 C.F.R. § 20.1100 (2000).

The veteran attempted to reopen his claim for service 
connection for residuals of a brain injury, including 
headaches and blackouts, by written statement received in 
December 2001.  A claim that is the subject of a prior final 
denial may be reopened if new and material evidence is 
received with respect to that claim.  Once a claim is 
reopened, the adjudicator must review it on a de novo basis, 
with consideration given to all of the evidence of record.  
38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 
273 (1996).  For claims filed prior to August 29, 2001, new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative, nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.156(a) (2005)).

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence 
associated with the claims file since the last final 
disallowance of the appellant's claim on any basis.  Evans, 9 
Vet. App. at 273.  This evidence is presumed credible for the 
purposes of reopening an appellant's claim, unless it is 
inherently false or untrue or, if it is in the nature of a 
statement or other assertion, it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

In this case, the evidence that has been associated with the 
claims file since the Board's March 2000 decision includes: 
VA and private treatment records; reports of VA examinations; 
photographs of the veteran's head; employment information; 
written statements of the veteran and his representative; and 
the veteran's hearing testimony.    

With the exception of some of the written statements and 
hearing testimony, which essentially restate assertions made 
prior to the Board's March 2000 decision, the Board finds 
this evidence new.  Such evidence is neither cumulative, nor 
redundant of the evidence previously of record.  The Board 
also finds this evidence not material.  By itself or when 
considered with the evidence previously of record, such 
evidence does not relate to an unestablished fact necessary 
to substantiate the claim for service connection for 
residuals of a brain injury, including headaches and 
blackouts, and does not raise a reasonable possibility of 
substantiating that claim.

According to the new written statements and hearing 
testimony, the veteran suffered a head injury in service, 
while playing in a championship basketball game.  Reportedly, 
this injury was different than the minor one documented in 
the service medical records, which caused a scar over the 
veteran's right eyebrow.  This injury allegedly involved a 
player's elbow smashing the top of the veteran's head, 
leaving an indentation and long scar, which later caused, in 
part, blackouts and headaches.   The new statements and 
testimony reflect the veteran's belief that the medical 
documents include competent opinions linking his headaches 
and blackouts to the alleged in-service injury.  

The new medical evidence, establishes that the veteran 
continues to receive treatment for headaches and blackouts.  
This evidence includes histories reported by the veteran of 
the in-service brain injury, acknowledgement by multiple 
medical professionals of the reported in-service brain 
injury, and findings by those professionals that the 
headaches and blackouts represent residuals of a head or 
brain injury.  

The new evidence does not include a medical opinion or any 
other competent evidence objectively confirming that the head 
or brain injury occurred in service, as alleged.  It also 
does not include a medical opinion or any other competent 
evidence otherwise linking the headaches and blackouts to the 
veteran's active service.  The absence of such evidence 
formed the basis of the Board's March 2000 denial of the 
veteran's claim.  

Having determined that new and material evidence has not been 
received, the Board may not reopen and decide on its merits 
the claim of entitlement to service connection for residuals 
of a brain injury, including headaches and blackouts.  
Rather, the claim must be denied.



B.  Narcolepsy and Hypersomnolence

The RO and the Board previously denied the veteran's claim of 
entitlement to service connection for narcolepsy and 
hypersomnolence.  The RO last did so in a rating decision 
dated June 1990.  In deciding the claim, the RO considered 
the veteran's service medical records, reports of VA 
examinations, VA and private treatment records, employment 
information, written statements of the veteran and his 
representative, and the veteran's hearing testimony.  The RO 
acknowledged the veteran's report of in-service head trauma, 
but concluded that the evidence did not establish that the 
narcolepsy and hypersomnolence were incurred in or aggravated 
by service.  

The RO notified the veteran of the June 1990 decision and of 
his appellate rights with regard to that decision, but the 
veteran did not appeal the decision to the Board.  The June 
1990 rating decision is thus final.  38 U.S.C. § 4005(c) 
(1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1989).

The veteran attempted to reopen his claim for service 
connection for narcolepsy and hypersomnolence by submitting a 
VA Form 21-526 (Veteran's Application For Compensation or 
Pension) received in June 1998.  Therefore, the former 
version of  38 C.F.R. § 3.156 applies.   

The evidence that has been associated with the claims file 
since the RO's June 1990 decision includes: information from 
SSA; VA and private treatment records;  reports of VA 
examinations; photographs of the veteran's head; employment 
information; written statements of the veteran and his 
representative; and the veteran's hearing testimony.    

With the exception of some of the written statements and 
hearing testimony, which essentially restate assertions made 
prior to the RO's June 1990 decision, the Board finds this 
evidence new.  Such evidence was not previously submitted to 
agency decisionmakers and is neither cumulative, nor 
redundant.  The Board also finds this evidence not material.  
It does not bear directly and substantially upon the specific 
matter under consideration, and by itself or in connection 
with evidence previously assembled, is not so significant 
that it must be considered in order to decide fairly the 
merits of the claim of entitlement to service connection for 
narcolepsy and hypersomnolence.  

In addition to the information noted above, the new written 
statements and hearing testimony reflect the veteran's belief 
that the medical evidence submitted in support of his claim, 
specifically, a February 2001 report of Edwin W. Hoeper, 
M.D., includes a competent opinion linking his narcolepsy and 
hypersomnolence to his alleged in-service head injury.  

The new medical evidence, including the report to which the 
veteran refers, establishes that the veteran continues to 
receive treatment for narcolepsy and hypersomnolence and has 
been found to be disabled secondary thereto.  This evidence 
includes histories reported by the veteran of the in-service 
brain injury, acknowledgement by multiple medical 
professionals, including Dr. Hoeper, of the reported in-
service brain injury, and findings by those professionals 
that the headaches and blackouts represent residuals of a 
head or brain injury.  Dr. Hoeper's report also includes 
comments that narcolepsy can have its onset with head trauma, 
similarly to the veteran, and that he considered the 
veteran's narcolepsy and secondary major depression to be 
service connected because it resulted from the in-service 
head trauma.  

There is no indication in Dr. Hoeper's report that he 
reviewed the claims file before so commenting and found 
independent evidence therein, which demonstrated that the 
head injury occurred as alleged.  In fact, his report 
consists of three paragraphs, two of which include the 
veteran's reported medical history and one of which includes 
the aforementioned comments based on the reported history.  

Again, the new evidence does not include a medical opinion or 
any other competent evidence objectively confirming that the 
head or brain injury occurred in service, as alleged.  It 
also does not include a medical opinion or any other 
competent evidence otherwise linking the narcolepsy and 
hypersomnolence to the veteran's active service.  The absence 
of such evidence formed the basis of the RO's June 1990 
denial of the veteran's claim.  

Having determined that new and material evidence has not been 
received, the Board may not reopen and decide on its merits 
the claim of entitlement to service connection for narcolepsy 
and hypersomnolence.  Rather, the claim must be denied.

C.	Residuals of a Left Knee Sprain

The RO and the Board previously denied the veteran's claim of 
entitlement to service connection for residuals of a left 
knee sprain.  The Board last did so in a decision dated March 
1997.  In deciding the claim, the Board considered: the 
veteran's service medical records; reports of VA 
examinations; VA outpatient treatment records; SSA records; 
employment information; written statements of the veteran and 
his representative; and the veteran's hearing testimony.  The 
Board found that the evidence did not establish that the 
veteran had a chronic knee disorder that began during 
service.  The Board explained that there was no evidence in 
the medical evidence of a knee disorder.  

The Board notified the veteran of the March 1997 decision and 
of his appellate rights with regard to the decision, but the 
veteran did not appeal the decision, or seek reconsideration 
thereof.  The Board's March 1997 decision is thus final.  38 
U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 (1996).

The veteran attempted to reopen his claim for service 
connection for residuals of a left knee disorder by 
submitting a VA Form 21-526 (Veteran's Application For 
Compensation or Pension) received in June 1998.  Therefore, 
the former version of  38 C.F.R. § 3.156 applies.   

The evidence that has been associated with the claims file 
since the Board's March 1997 decision includes: information 
from SSA; VA and private treatment records;  reports of VA 
examinations; photographs of the veteran's head; employment 
information; written statements of the veteran and his 
representative; and the veteran's hearing testimony.    

With the exception of some of the written statements and 
hearing testimony, which essentially restate assertions made 
prior to the Board's March 1997 decision, the Board finds 
this evidence new.  Such evidence was not previously 
submitted to agency decisionmakers and is neither cumulative, 
nor redundant.  

The Board also finds this evidence material.  It bears 
directly and substantially upon the specific matter under 
consideration, and by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to decide fairly the merits of the claim 
of entitlement to service connection for residuals of a left 
knee sprain.  More specifically, the new treatment records 
establish that the veteran currently has a left knee 
disability.  The absence of such evidence formed the basis of 
the Board's March 1997 denial of the veteran's claim.  

Having determined that new and material evidence has been 
received, the Board may reopen the claim of entitlement to 
service connection for residuals of a left knee sprain.  The 
Board may not, however, decide this claim on its merits as VA 
has not yet satisfied its duty to assist the veteran in the 
development of this claim.  


ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for residuals of a brain 
injury, including headaches and blackouts, is denied.

New and material evidence not having been received, the claim 
of entitlement to service connection for narcolepsy and 
hypersomnolence is denied.

New and material evidence having been received, the claim of 
entitlement to service connection for residuals of a left 
knee sprain is reopened and, to this extent only, granted.


REMAND

The veteran claims entitlement to service connection for 
residuals of a left knee sprain and TDIU.  Additional action 
is necessary before the Board decides these claims.

As previously indicated, the VCAA is applicable to the 
veteran's appeal and, with regard to the claim being 
remanded, VA has not yet satisfied its duty to assist the 
veteran.  Any decision to proceed in adjudicating this claim 
would therefore prejudice the veteran in the disposition 
thereof.

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  In this case, VA 
has not afforded the veteran a VA examination in support of 
the claim being remanded despite medical evidence of record 
showing in-service and post-service treatment for left knee 
complaints.  Such action is necessary so that the Board can 
determine whether any current left knee disability is related 
to the in-service left knee complaints. 

If, after completing the action noted above, the RO grants 
the veteran's claim for service connection for residuals of a 
left knee sprain, its determination in this regard could 
affect the outcome of the veteran's claim for TDIU.  Given 
this fact, the Board defers a decision on the TDIU claim 
until the RO takes the required action.      

Based on the foregoing, this case is REMANDED for the 
following action:

1.  Arrange for the veteran to undergo a 
VA examination in support of his claim 
for service connection for residuals of a 
left knee sprain.  Forward the claims 
file to the examiner for review of all 
pertinent documents therein and ask the 
examiner to confirm in his written report 
that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) indicate whether the veteran has 
a left knee disability and, if so, 
whether it is at least as likely as 
not related to the veteran's 
service, including documented in-
service left knee complaints; and 

c) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.  

2.  Readjudicate the claims of 
entitlement to service connection for 
residuals of a left knee sprain and TDIU 
based on all of the evidence of record.  
If either benefit sought on appeal is not 
granted to the veteran's satisfaction, 
provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto. 

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the remanded claims.  No action 
is required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the remanded claims.  Kutscherousky 
v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


